Title: To John Adams from Benjamin Rush, 12 May 1807
From: Rush, Benjamin
To: Adams, John



My Venerable & dear friend,
Philadelphia May 12th: 1807.

In one of your former letters you say as an excuse for your not assuming the reserve of certain public men, that you never beleived yourself to be a “great man”, and of Course did not expect that every thing you said, and did & wrote would be the subject of public Observation and Scrutiny. I consider your not preserving a Copy of your letter to your youthful friend Mr Webb as a proof of the truth of that Assertion. I rejoice in its fortuitous discovery. It does great honor to your head and heart. Even the stile of it did not escape commendation by my son Richard. He remarked that it contained the same nerve that characterizes your present compositions. What would not the Biographers of Franklin and Washington give for such an early specimen of reflection and foresight? It would have served to elevate them above the rank of prophets. It would have made them litle—I must not apply the epithet that would have been given to them to mortal men. It Your letter Shall not perish. I recollect in dining with Dr Franklin When he was President of the executive Council of Pennsylvania, he said that Lord Camden first suggested to him the idea of American Independence at a Gentleman’s table in Paris some years before the it took place. The Doctor revolted at the proposition—for at that time he never (he said) had once conceived of the Glory or happiness of America as unconnected with the Glory and happiness of Great Britain. Samuel Adams once told me that the Independence of British America had been the first Wish of his heart seven years before the commencement of the American Revolutionary War in 1774. An intimate friend of General Montgomery; told me in 1776; that when he returned from America After the peace of 1763; he spoke  in raptures of our Country and Often Said—“what might not that Country be, were it independant of Great Britain.” But neither of the two last named gentlemen can date their wishes or views of that event in the year 1755, nor did they hint at the resources of our Country for a navy which would one day deprive G: Britain of her empire upon the Ocean.
Col: Burr has paid a short visit to our city. He confined himself to his room during the few days he spent in town. My son Richd visited him at his request to in order to transact a piece of professional business for him. He spoke upon several ephemeral subjects, but did not once glance at his having furnished One of the most interesting of those subjects for conversation that has ever occurred in the United States.
Richard Penn and his son William are now in Philada: The latter is a good deal broken,—less it is said from by age, than by pecuniary distresses. The latter, is a nondescript in the history of human characters. Overflowing with ancient, and modern learning, volatile talkative—regardless of the hic et tunc in every thing he says and does—good tempered,—and at home every where, he has struck our Citizens  with the emotions of a Meteor which are excited by a Meteor.  I will give you a specimen of his conversation. Upon being asked whether he intended to visit any Other parts of our country besides Philada:,—yes—said he, “I intend to visit the falls of Niagara & Jno Adams, and afterwards the Rock Bridge & Tom Jefferson.” He  sparkled for several years in the first Companies in London. The Prince of Wales once said of him that “he was a pen, every body cut, but no body mended.” I enclose you the letter which accompanied the One I received from the Unknown Wm Smith of New York—It cannot be from Wm Smith of S: Carolina. His son’s first name is Thomas.
I thank you for the flattering notice you have taken of my present from the Queen of Etruria. I have had reason to regret that an Account of it found of its way into our Newspapers. An indiscreet friend has thereby done me more harm in One day, than ten enemies could have done me in a year. I live in Philada: (though the country of my Ancestors who accompanied Wm: Penn in 1683 to his wilderness on the Delaware) in an enemys Country. To satisfy you that the knowledge of the presents I have received from two crowned heads, was made became public without my Consent, & contrary to my wishes, I beg leave to mention to you in Confidence (what I hope will never be has not been made public) (what  is known but to 2 or 3 persons) in our city) that the flattering notices of my publications have not been confined to those two sources—My account of the yellow fever of the year 1793 was translated a few years ago into the Spanish language by Order by the King of Spain—His minister lately called upon me for my Subsequent publications on that disease. He sent them to his Court, Since which he has conveyed to me in a polite letter the thanks of his Royal Master for them. From several literary & philosophical societies in different parts of Europe I have received Diplomas  the history an Account of which I were qualified have likewise never mentioned to more than three persons out of my own family. They These Attentions to my professional labors have consoled me under domestic charges of insanity upon medical subjects,—and this has been the principal source of the gratification they have afforded me. If it has pleased God to grant me any degree of favor among men,—I can truly say it has originated in his Goodness. I have not sought fame. On the contrary, my friends have often told me I was I must throwing sixes (to use an allusion from the dice board) to escape the ruin of my reputation from the total repugnant repugnance of my opinions to the common sense and general practice of physicians in every part of the World. In reviewing my medical life I can find nothing in it that gives me pain except an impatience in  too much Ardor in propagating my principles, and too little forbearance of the ignorance dulness & malice that opposed them. Would to God—that I had always said of my enemies—“Father forgive them, they know not What they do.” Their hostility to me was indeed the offspring of ignorance. Had they known that by their the publications they dictated to Cobbett & Fenno against my opinions in medicine, being they would have stimulated me to further inquiries to defend them, and that they would then spread my name far beyond the notice it would have otherwise attracted, they never would have acted towards me as they have done. But where has my pen carried me?—I have written to you as I used to converse with you at in your Chamber at Mrs Yards in 2nd Street in the years 1774, 1775 & 1776—Let me beg of you to destroy this letter as soon as You have read it, in Order to prevent One of your Grand sons sending it fifty two years hence to One of my Grand sons (not as a mark of the reflexion & foresight) but of the folly & Vanity of his Grand father.
Have you seen a pamphflet written in England, & republished in Philada entitled “the dangers of the Country”.? It is a masterly performance, eloquent and logical in the highest degree. Never were the character & designs of Bonaparte more ably analyzed and exposed. It contains instructions awfully important not only to Great Britain—but to the United states. You will be  suppos Do not suppose by my mentioning this pamphflet that I have relapsed into political speculations. It is the 2nd: pamphflet only that I have read in sixteen years. In reading it, I yielded to the request and even solicitation of a valuable friend. I do not repent it. It abounds in good Sense, sound policy, and—what is more rare in such publications—true piety.
Poor Pennsylvania continues her wayward Course. “I am not of this vile Country” said Dean Swift when he was offended at the Conduct of the people of Ireland. But I am a native and Citizen of Pennsylvania. Our Governor has returned from Lancaster to Philada: in tollerable health, but with such a lameness in his hand as still to prevent his using his pen.
All my family join in love to you & yours / with Dear Sir your Sincere and Obliged old friend

Benjn: Rush